Exhibit 10.3

Lender Loan Number:  534405096

Property Name:  Watercrest at Mansfield

When Recorded Return to:

James J. Schwert, Esquire

Oppenheimer Wolff & Donnelly LLP

Campbell Mithun Tower – Suite 2000

222 South Ninth Street

Minneapolis, MN 55402-3338

ASSUMPTION AGREEMENT

(CME AND PORTFOLIO)

(FOR USE WITH LOAN AGREEMENT FORMS)

(Revised 5-25-2012)

THIS ASSUMPTION AGREEMENT (“Assumption Agreement”) is entered into effective as
of the 30th day of June, 2014, by and among WATERVIEW AT MANSFIELD INVESTORS,
L.P., a Texas limited partnership (“Original Borrower”), CHP WATERCREST AT
MANSFIELD TX OWNER, LLC, a Delaware limited liability company (“New Borrower”),
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2014-K36 (“Lender”).

RECITALS

 

A. Original Borrower obtained a mortgage loan (“Loan”) from KeyCorp Real Estate
Capital Markets, Inc., an Ohio corporation (“Original Lender”), which Loan is
secured by certain Land and Improvements (“Property”), located in Mansfield,
Tarrant County, Texas. The Land is more particularly described in Exhibit A,
attached to this Assumption Agreement.

 

B. Original Borrower executed a promissory note evidencing the Loan, dated
May 28, 2013, in the original principal amount of $27,700,000.00, payable to
Original Lender (“Note”), and a Multifamily Loan and Security Agreement (“Loan
Agreement”) further setting forth the terms of the Loan.

 

C. To secure repayment of the Loan, Original Borrower executed and delivered to
Original Lender a Multifamily Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing (“Security Instrument”) of even date with the Note,
which is recorded in the land records of Tarrant County, Texas (“Land Records”)
as Instrument No. D213134426. The term “Original Loan Documents” means the Note,
the Security Instrument, the Loan Agreement, all guaranties, all indemnity
agreements, all collateral agreements, UCC filings, or any other documents now
or in the future executed by Original Borrower or New Borrower, any guarantor or
any other Person in connection with the Loan evidenced by the Note, as such
documents may be amended from time to time.



--------------------------------------------------------------------------------

D. Original Lender endorsed the Note to the order of the Federal Home Loan
Mortgage Corporation (“Freddie Mac”). Original Lender assigned the Loan
Agreement and other Original Loan Documents to Freddie Mac, and by instrument
dated Mary 28, 2013 filed for record on May 29, 2013 in the Land Records as
Instrument No. D213135011 sold, assigned, and transferred all right, title, and
interest of Original Lender in and to the Security Instrument to Freddie Mac.
Freddie Mac endorsed the Note to the order of the Lender, and Freddie Mac sold,
assigned, and transferred all right, title, and interest of Freddie Mac in and
to the Security Instrument and the other Loan Documents to Lender. Lender is now
the owner and holder of the Note and owner of the Loan.

 

E. Original Borrower has transferred or has agreed to transfer all of its right,
title, and interest in and to the Mortgaged Property to New Borrower and New
Borrower has agreed to assume all of Original Borrower’s rights, obligations,
and liabilities created or arising under certain of the Original Loan Documents,
including the Security Instrument, with certain modifications, if any to the
Security Instrument, as set forth in Exhibit B to this Assumption Agreement
(“Assumption”).

 

F. Capitalized terms not defined in this Assumption Agreement will have the
meanings given to them in the Security Instrument.

AGREEMENT

NOW, THEREFORE, in consideration of these premises, the mutual covenants
contained in this Assumption Agreement and other good and valuable
consideration, the receipt and sufficiency of which the parties acknowledge, the
parties agree as follows:

 

1. Assumption of Obligations. New Borrower covenants, promises, and agrees that
New Borrower, jointly and severally if more than one, will unconditionally
assume and be bound by all terms, provisions, and covenants of the Note and the
Security Instrument as if New Borrower had been the original maker of the Note
and Security Instrument. New Borrower will pay all sums to be paid and perform
each and every obligation to be paid or performed by Original Borrower under and
in accordance with the terms and conditions of the Note, Security Instrument,
the Loan Agreement and all other Original Loan Documents assumed by New
Borrower. Notwithstanding the foregoing, however, New Borrower and Lender will
enter into an Amendment to Loan Agreement to modify certain terms of the Loan
Agreement.

 

2. Modification of Security Instrument. New Borrower and Lender agree that the
provisions of the Security Instrument are modified as set forth in Exhibit B to
this Assumption Agreement.

 

3. Lender’s Consent. Subject to the satisfaction of all conditions set forth in
this Assumption Agreement, Lender consents to the Assumption.



--------------------------------------------------------------------------------

4. Miscellaneous.

 

  (a) This Assumption Agreement will be binding upon and will inure to the
benefit of the parties to the Assumption Agreement and their respective heirs,
successors, and permitted assigns.

 

  (b) Except as expressly modified by this Assumption Agreement, the Security
Instrument will be unchanged and remain in full force and effect, and is hereby
expressly approved, ratified, and confirmed. No provision of this Assumption
Agreement that is held to be inoperative, unenforceable or invalid will affect
the remaining provisions, and to this end all provisions of this Assumption
Agreement are declared to be severable.

 

  (c) Time is of the essence of this Assumption Agreement.

 

  (d) This Assumption Agreement may not be changed orally, but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

 

  (e) This Assumption Agreement will be construed in accordance with the laws of
the Property Jurisdiction.

 

  (f) This Assumption Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same document.

 

5. Executed Original. An executed original of this Assumption Agreement will be
recorded in the Land Records as a modification to the Security Instrument.

 

6. State Specific Requirements. THE LOAN EVIDENCED BY THIS AGREEMENT DOES NOT
SECURE PROPERTY LOCATED IN THE STATE OF FLORIDA. THIS AGREEMENT WAS EXECUTED IN
THE STATE OF FLORIDA. ACCORDINGLY, DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450
WILL BE PAID BY TRANSFEREE TO THE FLORIDA DEPARTMENT OF REVENUE UPON EXECUTION
AND DELIVERY OF THIS AGREEMENT.

 

7. Attached Exhibits. The following Exhibits, if marked with an “X”, are
attached to this Assumption Agreement:

[X]  Exhibit A          Legal Description of the Land (required)

[X]  Exhibit B          Modifications to Security Instrument

[   ]  Exhibit C          Modifications to Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assumption Agreement as of
the date written above.

Original Borrower executes this Assumption Agreement solely to acknowledge New
Borrower’s assumption of the Loan, without Original Borrower incurring any
newly-created obligations or liabilities by its execution of this Assumption
Agreement.

 

ORIGINAL BORROWER: WATERVIEW AT MANSFIELD INVESTORS, L.P., a Texas limited
partnership By:        Waterview at Mansfield GenPar II, LLC, a      Delaware
limited liability company Its:        General Partner        By: /s/ Richard E.
Simmons        Name: Richard E. Simmons        Title:   President Address for
Notice to Original Borrower: 3110 W. Southlake Boulevard, Suite 120 Southlake,
Texas 76092

STATE OF TEXAS

COUNTY OF TARRANT

This instrument was acknowledged before me on June 26, 2014, by Richard E.
Simmons, the President of Waterview at Mansfield GenPar II, LLC, a Delaware
limited liability company, the General Partner of WATERVIEW AT MANSFIELD
INVESTORS, L.P., a Texas limited partnership, on behalf of said limited
partnership.

/s/ Kara E. Lombardi

Notary Public

Printed Name: Kara E. Lombardi      

My Commission Expires: November 30, 2016



--------------------------------------------------------------------------------

NEW BORROWER: CHP WATERCREST AT MANSFIELD TX
OWNER, LLC, a Delaware limited liability company By: /s/ Joshua J. Taube Name:
 Joshua J. Taube Title:    Senior Vice President Address for Notice to New
Borrower: c/o CNL Healthcare Properties, Inc. 450 South Orange Avenue, Suite
1200 Orlando, Florida 32801-3336

Signed, sealed and delivered in the

presence of:

/s/ Patti Cook

Unofficial Witness

/s/ Caren E. Bulger

Unofficial Witness

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this          day of June,
2014, by Joshua J. Taube, as Senior Vice President of CHP WATERCREST AT
MANSFIELD TX OWNER, LLC, a Delaware limited liability company, on behalf of such
limited liability company. He ¨ is personally known to me or ¨ has produced
                                         as identification.

 

(NOTARY SEAL)

  /s/ Caren E. Bulger   Notary Public Signature   Caren E. Bulger   (Name typed,
printed or stamped)



--------------------------------------------------------------------------------

CONSENTED TO BY LENDER: U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP.,
MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2014-K36 By  
KEYBANK NATIONAL ASSOCIATION, as Sub-Servicer and Attorney in Fact for WELLS
FARGO BANK, NATIONAL ASSOCIATION, Master Servicer By: /s/ Kurt Tuthill
Name: Kurt Tuthill Title:   Vice President Address for Notice to Lender: c/o
KeyBank Real Estate Capital 11501 Outlook Street, Suite 300 Overland Park, KS
66211

STATE OF KANSAS

COUNTY OF JOHNSON

This instrument was acknowledged before me on June 26, 2014, by Kurt Tuthill,
the Vice President of KEYBANK NATIONAL ASSOCIATION, a national banking
association, as Sub-Servicer and Attorney in Fact for WELLS FARGO BANK, NATIONAL
ASSOCIATION, Master Servicer for U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES
CORP., MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2014-K36, on
behalf of said national banking associations.

/s/ Lori A. Martin

Notary Public

Printed Name: Lori A. Martin

My Commission Expires: April 27, 2015



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF LAND

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT B

MODIFICATIONS TO SECURITY INSTRUMENT

 

1. As used in the Security Instrument, all references to Borrower will be deemed
to refer to New Borrower.

 

Assumption Agreement – Loan Agreement Forms (CME and Portfolio)     


 

Exhibit B


3032906   v.4 06/25/2014

  


  